EXHIBIT 10.1
Execution Copy
 
LAS VEGAS SANDS CORP.
LAS VEGAS SANDS, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
February 18, 2016
Ira H. Raphaelson

Re:          Terms of Continued Employment
Dear Ira:
This letter agreement (this “Agreement”) sets forth the terms and conditions of
your continued employment with Las Vegas Sands Corp., a Nevada corporation
(“LVSC”), and Las Vegas Sands, LLC, a wholly owned subsidiary of LVSC (together
with LVSC, the “Company”), as mutually agreed upon by you and the Company.  For
valuable consideration and intending to be legally bound, the parties agree as
follows:
1.          Prior Employment Agreements.  You and the Company agree that the
employment agreement between the Company and you, dated as of November 1, 2011
(the “Existing Employment Agreement”), as amended, terminated effective as of
November 1, 2015.  Effective as of November 1, 2015 (the “Effective Date”), this
Agreement will constitute the entire agreement between the Company and you with
respect to the terms and conditions of your employment set forth herein.
2.          Duties and Responsibilities.  You shall serve in the capacity of and
have such powers, duties and responsibilities as are generally associated with
the office of Executive Vice President and Global General Counsel of the
Company, and Secretary to the Board of Directors of LVSC (the “Board”),
including those duties that are specifically described in Exhibit A attached
hereto, which may be amended from time to time by the Company’s Chief Executive
Officer (the “CEO”).  In addition, at the direction of the CEO, you will
supervise the Company’s corporate compliance department.  You shall report
directly to the CEO, or the CEO’s designee, as well as to the Board consistent
with law.
3.          Locality.  Subject to Section 11 and to such business travel
approved in advance by the CEO as shall be required from time to time, and
subject to the last sentence of this Section 3, you shall perform your duties
and responsibilities during the five full workdays per week from Monday through
Friday in Las Vegas, Nevada, at the Company’s corporate office as it may be
located from time to time (the “Company’s Headquarters”).  The Company’s
Headquarters are located as of the Effective Date at 3355 Las Vegas Blvd.
South.  It is understood that except for those weeks when the Board meets, you
may work remotely, up to five consecutive weekdays a month outside Las Vegas
(excluding such business travel approved in advance by the CEO as shall be
required from time to time).
 

--------------------------------------------------------------------------------

 
4.          Performance.  You covenant and agree to faithfully and diligently
perform all of the duties of your employment, devoting your full business and
professional time, attention, energy and ability to promote the business
interests of the Company and all its properties.  You further agree that during
the period of your employment with the Company, you will not engage in any other
business or professional pursuit whatsoever unless the CEO or the Chairman of
the Board shall consent thereto in writing; provided, however, that the
foregoing shall not preclude you from engaging in civic, charitable, or
religious activities or from devoting a reasonable amount of time to private
investments that do not unreasonably interfere or conflict with the performance
of your duties under this Agreement.
5.          Term.
(a)          The term of your employment under this Agreement shall commence as
of the Effective Date and shall expire on December 31, 2019, unless sooner
terminated as provided in this Section 5(a) or otherwise under the terms of this
Agreement.  Notwithstanding the preceding sentence, this Agreement and your
employment hereunder will terminate on the effective date of Notice Termination
(as defined below) with respect to 2016, or on December 31, 2017 or December 31,
2018, if either party has provided written notice to the other on or before the
immediately preceding November 1 of such termination (“Notice Termination”). 
The term of your employment under this Agreement is sometimes referred to herein
as the “Employment Term.”
 
(b)          In the event of Notice Termination by the Company on or before
November 1, 2016, notwithstanding the provisions of Section 12(b) or Section 13,
you shall be entitled to receive:
(i)            continuation of Base Salary (as defined below) for 6 months
beginning January 1, 2017;
(ii)           reimbursement for expenses incurred, but not paid prior to such
termination of employment, subject to the receipt of supporting information by
the Company consistent with Company policy;
(iii)          a relocation to the city of your choice in the continental United
States pursuant to the Company’s relocation policy;
(iv)          continued participation in the health plans of the Company until
January 1, 2018, provided, that the Company’s obligation to provide such health
care benefits shall cease at the time you and your covered dependents become
eligible for comparable benefits from another employer that do not exclude any
pre-existing condition of you or any covered dependent that was not excluded
under the Company’s health plans immediately prior to the date of termination;
(v)           a bonus for 2016 when and if such bonuses are paid to other
executives in the first quarter of 2017 (subject to pro-ration in the event the
effective date of Notice Termination is prior to December 31, 2016);
 
2

--------------------------------------------------------------------------------

 
(vi)          pro-rated vesting of the options scheduled in Section 8 to vest in
the year of Notice Termination; and
(vii)         such other compensation and benefits as may be required by
applicable law.
The Company may, in its discretion, provide Notice Termination conditioning and
postponing the payments in Section 5(b)(i) and the benefits in
Section 5(b)(iv) for up to four months of transition time, during which time you
will provide advice on transition of your responsibilities, receive continuation
of your Base Salary then in effect and participate in company benefit programs,
except that you will neither accrue vacation under the Company’s Flex Day Plan
nor additional proration of your bonus or option vesting during the transition
time.  The restrictions set forth in Sections 18 and 19 shall continue to apply
following such termination of employment.
(c)       In the event of Notice Termination by the Company for any subsequent
year, notwithstanding the provisions of Section 12(b) or Section 13, you shall
be entitled to receive:
            (i)            continuation of Base Salary (as defined below) for 6
months beginning January 1 immediately following the effective date of Notice
Termination;
                                            (ii)           reimbursement for
expenses incurred, but not paid prior to such termination of employment, subject
to the receipt of supporting information by the Company consistent with Company
policy;
                                            (iii)          a relocation to the
city of your choice in the continental United States pursuant to the Company’s
relocation policy;
                                            (iv)          continued
participation in the health plans of the Company for one year following the
effective date of Notice Termination, provided, that the Company’s obligation to
provide such health care benefits shall cease at the time you and your covered
dependents become eligible for comparable benefits from another employer that do
not exclude any pre-existing condition of you or any covered dependent that was
not excluded under the Company’s health plans immediately prior to the date of
termination;
                                            (v)           a bonus for the year
of such termination when and if such bonuses are paid to other executives in the
first quarter of the year following the year of such termination;
                                            (vi)          vesting of the options
scheduled in Section 8 to vest in the year of Notice Termination; and
                                            (vii)         such other
compensation and benefits as may be required by applicable law.
 
3

--------------------------------------------------------------------------------

 
The Company may, in its discretion, provide Notice Termination conditioning and
postponing the payments in Section 5(c)(i) and the benefits in
Section 5(c)(iv) for up to four months of transition time, during which time you
will provide advice on transition of your responsibilities, receive continuation
of your Base Salary then in effect and participate in company benefit programs,
except that you will not accrue vacation under the Company’s Flex Day Plan.  The
restrictions set forth in Sections 18 and 19 shall continue to apply following
such termination of employment.
(d)          To the extent that the health benefits provided for in
Sections 5(b), 5(c) or 12(b) are not permissible after termination of employment
under the terms of the benefit plans of the Company then in effect (and cannot
be provided through the Company’s paying the applicable premium for you under
COBRA), the Company shall pay you such amount as is necessary to provide you,
after tax, with an amount equal to the cost of acquiring, for you and your
spouse and dependents, if any, on a non-group basis, for the required period,
those health and other welfare benefits that would otherwise be lost to you and
your spouse and dependents as a result of your termination.  Any amount payable
under this Section 5(d) shall be determined as soon as practicable following
termination of employment and shall be paid to you within 60 days following
termination of employment.
6.          Licensing Requirement.  You are presently licensed by the gaming
authorities with jurisdiction over the Company or its affiliates in Singapore
and Pennsylvania, as applicable, and may be asked to be licensed by any other
gaming authority with jurisdiction over the Company or its affiliates
(collectively, the “Gaming Authorities”), pursuant to the provisions of
applicable gaming.  You agree, at the Company’s sole cost and expense, to
cooperate with the Gaming Authorities to maintain the License in full force and
effect and in good standing.  You further agree to apply for a license as a
casino key employee (or similar status) in any jurisdiction in which the
Company’s casino key employees are required to be licensed.
7.          Base Salary, Annual Bonus, Eligibility for Special Performance
Bonus.
(a)          Beginning as of the Effective Date and throughout the duration of
the Employment Term, you shall receive a base annual salary at the rate of
$1,750,000 per year (the “Base Salary”), payable in substantially equal
installments every two weeks or otherwise in accordance with the regular payroll
practices of the Company.
(b)          You will be eligible for an annual bonus (“Bonus”), with a maximum
Bonus of 100% of the Base Salary, as calculated in accordance with the
provisions of Exhibit B attached hereto, and subject to the achievement of
personal performance criteria as described on Exhibit C which shall be provided
within 30 days of the date of the execution of this Agreement, which may be
amended by the Company from time to time, with such performance criteria
approved by the CEO and established by the Compensation Committee of the Board
(the “Compensation Committee”).  The actual amount of the Bonus to be paid for
each such calendar year shall be determined after the completion of each such
year by the Compensation Committee in its sole discretion (after consultation
with, and approval by, the CEO).  The Bonus for any year shall be payable at the
same time as annual bonuses are paid to other senior executives of the Company,
but no later than March 15 of the year immediately following the year to which
the Bonus relates, subject to your continued employment through the
 
4

--------------------------------------------------------------------------------

 
payment date except as otherwise provided in Section 5(b), Section 5(c) and
Section 13.  Your Bonus for the 2015 calendar year will be calculated as though
you had been paid the Base Salary as set forth in Section 7(a) for the entire
calendar year.
8.          Equity Awards.  On the date this Agreement is signed by all parties
(the “Date of Grant”), you shall be granted a one-time award of options to
purchase 150,000 shares of LVSC common stock (the “New Option Grant”) under the
LVSC 2004 Equity Award Plan (the “Plain”).  The New Option Grant shall vest in
its entirety in accordance with the following schedule, subject to your
continued employment through each such date, except as otherwise provided in
Section 5(b):

 
37,500 Options
December 31, 2016
 
37,500 Options
December 31, 2017
 
37,500 Options
December 31, 2018
 
37,500 Options
December 31, 2019



The Company covenants that on the Date of Grant, without the need for
shareholder approval, there will be 150,000 shares of LVSC common stock
available under the Plan for the unconditional grant of the New Option Grant. 
The New Option Grant shall have a 10-year term from the Date of Grant, and shall
have a per share exercise price equal to the Fair Market Value (as defined in
Exhibit D attached hereto) on the Date of Grant.  Except as provided in
Section 5(b), the New Option Grant shall otherwise be subject to the terms and
conditions of the Plan and the Company’s form of stock option agreement for its
senior executives.
In the event that this Agreement is terminated pursuant to Section 5(a),
Executive will have one year from notice of termination to exercise any options
granted and vested under this Agreement.
9.           Employee Benefit Plans.  During the Employment Term you shall be
entitled to participate in any group health, medical, dental, hospitalization,
life, accident insurance or other welfare plans, and any tax-qualified pension,
tax-qualified profit sharing or tax-qualified retirement plans, which may be in
effect or maintained by the Company for the benefit of its employees generally,
or for substantially all (but not less than 10) of its senior executives,
subject to all restrictions and limitations contained in such plans or
established by governmental regulation.
10.         Expense Reimbursement.  You are authorized to incur such reasonable
expenses as may be necessary for the performance of your duties hereunder in
accordance with the policies of the Company established and in effect from time
to time and, except as may be otherwise agreed, the Company will reimburse you
for all such authorized expenses upon submission of an itemized accounting and
substantiation of such expenditures adequate to secure for the Company a tax
deduction for the same, in accordance with applicable Internal Revenue Service
guidelines.
11.         Vacations and Holidays.  You shall be entitled to vacations and
holidays as provided in the Company’s Flex Day Plan as in effect from time to
time; provided, however, that you shall be entitled to no more than four (4)
weeks of paid vacation leave per year, at such
 
5

--------------------------------------------------------------------------------

 
times as may be requested by you and approved by the Company.  You may carry
over no more than two (2) weeks of vacation from one year to the next.
12.         Termination by the Company; Termination by You for Good Reason.  The
Company may terminate your employment hereunder immediately by written notice
for Cause (as defined below) (subject to any cure periods set forth in the
definition of Cause below).  The Company may terminate your employment without
Cause (and other than due to death or Disability (as defined below)) upon 30
days advance written notice.  You may terminate your employment for Good Reason
(as defined below) or without Good Reason upon 60 days advance written notice.
(a)          In the event the Company terminates your employment for Cause, you
shall be entitled to receive: (i) Base Salary at the rate in effect at the time
of the termination through the date of termination of employment;
(ii) reimbursement for expenses incurred, but not paid prior to such termination
of employment, subject to the receipt of supporting information by the Company;
and (iii) such other compensation and benefits as may be required by applicable
law.  You will not be entitled to receive any bonus amounts under this
Section 12 following your termination of employment.  The restrictions set forth
in Sections 18 and 19 shall continue to apply following such termination of
employment.
(b)         In the event that the Company terminates your employment without
Cause (and other than due to death, Disability, or terminations under
Section 5(b), Section 5(c) or Section 13), or you terminate your employment for
Good Reason, you shall be entitled to receive: (i) continuation of Base Salary
for 12 months following termination of employment; (ii) reimbursement for
expenses incurred, but not paid prior to such termination of employment, subject
to the receipt of supporting information by the Company; (iii) a relocation to
the city of your choice in the continental United States pursuant to the
Company’s relocation policy; (iv) continued participation in the health plans of
the Company for one year following the date of termination, provided, that the
Company’s obligation to provide such health care benefits shall cease at the
time you and your covered dependents become eligible for comparable benefits
from another employer that do not exclude any pre-existing condition of you or
any covered dependent that was not excluded under the Company’s health plans
immediately prior to the date of termination; and (v) such other compensation
and benefits as may be required by applicable law.  You will not be entitled to
receive any bonus amounts under this Section 12 following your termination of
employment.  The restrictions set forth in Sections 18 and 19 shall continue to
apply following such termination of employment.
(c)         “Cause,” as used above, shall mean: (i) your commission of a felony,
misappropriation of any material funds or material property of the Company, its
subsidiaries or affiliates; (ii) your commission of fraud or embezzlement with
respect to the Company, its subsidiaries or affiliates; (iii) any act of
dishonesty resulting in direct or indirect personal gain or enrichment; (iv) use
of alcohol or drugs that renders you unable to perform fully the functions of
your job or carry out fully your duties to the Company; (v) a breach of this
Agreement by you, other than a de minimis breach as determined by the CEO in his
sole discretion; (vi) committing any act or acts of serious and willful
misconduct (including disclosure of confidential information) that is likely to
cause a material adverse effect on the business of the Company, its subsidiaries
or affiliates; or (vii) the withdrawal with prejudice,
 
6

--------------------------------------------------------------------------------

 
denial, revocation or suspension of the License held by you with the Gaming
Authorities; provided, that, with respect to (iv), (v) and (vii) above, the
Company shall have first provided you with written notice stating with
specificity the acts, duties or directives you have committed or failed to
observe or perform, and you shall not have corrected the acts or omissions
complained of within thirty (30) days of receipt of such notice.
(d)          “Good Reason,” as used above, shall mean the occurrence of any of
the following without your consent: (i) the Company’s removal of you from the
position of Executive Vice President and Global General Counsel of the Company
or (ii) any other material adverse change in your status, position, duties or
responsibilities (which shall include you not reporting to the CEO or the CEO’s
designee as described in this Agreement) which is not cured within thirty (30)
days after written notice thereof is delivered by you to the Company.  No
purported termination for Good Reason shall be effective unless you deliver a
written notice of termination (specifying in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason) to the
Company within 90 days following your first obtaining actual knowledge that
facts or circumstances constituting Good Reason exist, and you actually
terminate your employment within five (5) days after the end of the cure period
described in the first sentence of this Section 12(d).
13.          Termination by You Following a Change in Control.  Following a
Change in Control (as that term is defined in Exhibit D attached hereto), on the
twelve (12) month anniversary of such Change in Control you may voluntarily
terminate this Agreement and your employment with the Company, with at least 90
days’ advance written notice to the Company; provided, that the restrictions set
forth in Sections 18 and 19 shall continue to apply following such termination
of employment.  In the case of a termination of this Agreement and your
employment with the Company by you following a Change in Control in accordance
with the foregoing provisions of this Section 13, then you shall be entitled to
receive, in lieu of any severance payments or benefits otherwise payable to you,
promptly following the date of such termination: (a) Base Salary at the rate in
effect at the time of termination through the date of termination of employment
and any previously earned, but unpaid, Bonus with respect to the calendar year
prior to the calendar year in which such Change in Control occurs; (b) a lump
sum payment of one (1) times the Base Salary; (c) reimbursement for expenses
incurred, but not paid prior to such termination of employment, subject to the
receipt of supporting information by the Company; (d) a relocation to the city
of your choice in the continental United States pursuant to the Company’s
relocation policy; and (e) such other compensation and benefits as may be
required by applicable law.  You will not be entitled to receive any bonus
amounts under this Section 13 following your termination of employment.
14.          Termination Due to Death or Disability.  Your employment hereunder
shall terminate upon the occurrence of your death.  The Company may terminate
your employment due to Disability.  The restrictions set forth in Section 18
shall continue to apply following the termination of employment due to
Disability.
(a)          In the event of a termination of your employment due to your death
or Disability, you or your estate, as the case may be, shall be entitled to
receive: (i) Base Salary at the rate in effect at the time of the termination
through the date of termination of employment due to your death or Disability;
(ii) reimbursement for expenses incurred, but not paid prior to
 
7

--------------------------------------------------------------------------------

 
such termination of employment, subject to the receipt of supporting information
by the Company; and (iii) such other compensation and benefits as may be
required by applicable law.  You will not be entitled to receive any bonus
amounts under this Section 14 following your termination of employment.
(b)          “Disability” as used above shall mean that, during your employment
with the Company, you shall, in the opinion of an independent physician selected
by the Company, become so physically or mentally incapacitated that you are
unable to perform the duties of your employment.
15.          Intentionally Left Blank
16.          Timing of Certain Payments.  Subject to Sections 17 and 20: (a) any
amounts payable under Sections 12(a)(i), 13(a) or 14(a)(i) shall be paid as soon
as practicable, and in any event within 30 days following termination of
employment; and (b) any reimbursements for expenses incurred under
Sections 5(b)(ii), 5(c)(ii), 12(a)(ii), 12(b)(ii), 13(c), or 14(a)(ii) (to the
extent such reimbursements are treated as subject to Section 409A) shall be paid
as soon as practicable following submission of the claims but in any event not
later than the third calendar year following the calendar year in which your
separation from service occurs.
17.          Release.  Notwithstanding any other provision of this Agreement to
the contrary, you acknowledge and agree that any and all payments to which you
are entitled under Sections 5(b), 5(c), 12 or 13 are conditional upon and
subject to (a) your execution of the General Release and Covenant Not to Sue in
the form attached hereto as Exhibit E (which form may be reasonably modified to
reflect changes in the law), of all claims you may have against the Company and
its directors, officers and affiliates, except as to matters covered by
provisions of this Agreement that expressly survive the termination of this
Agreement and (b) you’re not revoking such General Release and Covenant Not to
Sue within the time period for such revocation under applicable law.  You shall
execute and deliver such General Release and Covenant Not to Sue, and any such
revocation period shall have expired without you having revoked such General
Release and Covenant Not to Sue, within 60 days following termination of
employment.  Except as otherwise provided in Section 20, any payments that are
conditioned on the execution and non-revocation of such General Release and
Covenant Not to Sue as described in this Section 17 shall, if such conditions
are satisfied, commence to be paid on the 61st day following termination of
employment (with the first such installment including any prior unpaid
installments).
18.          Confidentiality.
(a)          You agree that you will hold in strictest confidence and, without
the prior express written approval of the Board, will not disclose to any
person, firm, corporation or other entity, any confidential information which
you have acquired or may hereafter acquire during your employment by the Company
pertaining to the business or affairs of the Company or any of its subsidiaries
or affiliates (including the Chairman of the Board or any of his family
members), including but not limited to (i) proprietary information or other
documents concerning the Company’s or its subsidiaries’ or affiliates’ policies,
prices, systems, methods of operation, contractual arrangements, customers or
suppliers; (ii) the Company’s or its subsidiaries’ or
 
8

--------------------------------------------------------------------------------

 
affiliates’ marketing methods, credit and collection techniques and files; or
(iii) the Company’s or its subsidiaries’ or affiliates’ trade secrets and other
“know how” or information concerning its business and affairs not of a public
nature.  The covenant and agreement set forth in this Section shall apply during
your employment by the Company and shall survive termination of this Agreement,
and your employment hereunder, for any reason and shall remain binding upon you
without regard to the passage of time or other events.  You further agree to
reasonably cooperate with the Company from and after the Effective Date in
seeking any protective order or other appropriate remedy to prevent the
disclosure of confidential information and that, if the Company is not
successful in precluding the requesting legal body from requiring the disclosure
of the confidential information, you will furnish only that portion of the
confidential information that is legally required, and you will exercise
reasonable legal efforts to obtain reliable assurances that confidential
treatment will be accorded to the confidential information.  You agree that you
will assert any applicable privilege (including attorney-client privilege) in
connection with any legal proceeding.
 
(b)          In addition to the obligations set forth in Section 18(a), you
agree that (i) if requested by the Company, you will personally provide
reasonable assistance and cooperation to the Company in activities related to
the prosecution or defense of any pending or future lawsuits or claims involving
the Company (with the Company reimbursing you for reasonable and necessary
out-of-pocket costs and expenses incurred in connection therewith); (ii) you
will promptly notify the CEO and the Company’s legal department, in writing,
upon receipt of any requests from anyone other than an employee or agent of the
Company for information regarding the Company which could reasonably be
construed as being proprietary, non-public or confidential, or if you become
aware of any potential claim or proposed litigation against the Company;
(iii) you will refrain from providing any information related to any claim or
potential litigation against the Company to any person who is not a
representative of the Company without the Company’s prior written permission,
unless required to provide information pursuant to legal process; and (iv) if
required by law to provide sworn testimony regarding any matter related to the
Company, you will consult with and have Company designated legal counsel present
for such testimony (with the Company being responsible for the costs of such
designated counsel), and you will cooperate with the Company’s attorneys to
assist their efforts, especially on matters you have been privy to, holding all
privileged attorney-client matters in strictest confidence.
19.          Restrictive Covenant.  You acknowledge and recognize the highly
competitive nature of the businesses of the Company and its subsidiaries and
affiliates and accordingly agrees as follows:
(a)          Except as specifically provided for in Section 14, during your
employment with the Company and for a period of one (1) year from the date of
termination of your employment for any reason (the “Restriction Period”), you
shall not directly or indirectly, either as principal, agent, employee,
consultant, partner, officer, director, shareholder, or in any other individual
or representative capacity, own, manage, finance, operate, control or otherwise
engage or participate in any manner or fashion in, any hotel or casino in
(i) Nevada, (ii) the Macau Special Administrative Region of The People’s
Republic of China, (iii) Pennsylvania, (iv) Japan, (v) Korea, (vi) Vietnam,
(vii) New Jersey, (viii) Singapore or (ix) any other location
 
9

--------------------------------------------------------------------------------

 
in which the Company or any of its affiliates is doing business or has made
substantial plans to commence doing business, in each case at the time of your
termination.
(b)          In addition to, and not in limitation of, the provisions of
Section 19(a), you agree, for the benefit of the Company and its affiliates,
that during the Restriction Period, you shall not, directly or indirectly,
either as principal, agent, employee, consultant, partner, officer, director,
shareholder, or in any other individual or representative capacity, on your
behalf or any other person or entity other than the Company or its affiliates
(i) solicit or induce, or attempt to solicit or induce, directly or indirectly,
any person who is, or during the six months prior to the termination of your
employment with the Company was, an employee or agent of, or consultant to, the
Company or any of its affiliates to terminate its, his or her relationship
therewith, or (ii) hire or engage any person who is, or during the six months
prior to the termination of your employment with the Company was, an employee,
agent of or consultant to the Company or any of its affiliates.
(c)          You understand that the provisions of this Section 19 may limit
your ability to earn a livelihood in a business similar to the business of the
Company but you nevertheless agree and hereby acknowledge that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to you, and (v) the consideration
provided hereunder is sufficient to compensate you for the restrictions
contained in this Section 19.  In consideration of the foregoing and in light of
your education, skills and abilities, you agree that you shall not assert that,
and it should not be considered that, any provisions of Section 19 otherwise are
void, voidable or unenforceable or should be voided or held unenforceable.
(d)          It is expressly understood and agreed that although you and the
Company consider the restrictions contained in this Section 19 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(e)          In the event that you violate any of the restrictive covenants set
forth in Sections 19(a) or 19(b), in addition to any other remedy which may be
available (i) at law or in equity, (ii) pursuant to any other provision of this
Agreement or (iii) pursuant to any applicable equity award agreement, all
outstanding stock options to purchase shares of LVSC common stock and other
equity awards granted to you shall be automatically forfeited effective as of
the date on which such violation first occurs.
 
10

--------------------------------------------------------------------------------

 
20.          Section 409A.
(a)         For purposes of this Agreement, “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.  In addition, for purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be deemed to refer to
“separation from service” within the meaning of Section 409A (without
application of any alternative definitions permitted thereunder) and shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.
(b)          It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  In this regard, the provisions of this Section 20
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A.  In light of the uncertainty
as of the date hereof with respect to the proper application of Section 409A,
the Company and you agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A.  Notwithstanding the
foregoing, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or for your account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold you (or any beneficiary) harmless from any or all of such taxes
or penalties.
(c)          Except as permitted under Section 409A, any deferred compensation
that is subject to Section 409A and is payable to or for your benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by you to the Company.
(d)          Notwithstanding anything in this Agreement to the contrary, in the
event that you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments under Sections 5(b), 5(c), 12 or 13 that
are “deferred compensation” subject to Section 409A shall be made to you prior
to the date that is six (6) months after the date of your “separation from
service” or, if earlier, your date of death.  Following any applicable six (6)
month delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date.  In addition, for a period of six months
following the date of separation from service, to the extent that the Company
reasonably determines that any of the benefit plan coverages described in
Sections 5(b), 5(c) or 12(b) may not be exempt from U.S. federal income tax, you
shall in advance pay to the Company an amount equal to the stated taxable cost
of such coverages for six months.  At the end of such six-month period, you
shall be entitled to receive from the Company a reimbursement of the amounts
paid by you for such coverages.
(e)          For purposes of Section 409A, each of the payments that may be made
under the Agreement are designated as separate payments.

 
11

--------------------------------------------------------------------------------

 
(f)          To the extent that any reimbursements pursuant to Section 10 or
21(g)(iii) are taxable to you, any such reimbursement payment due to you shall
be paid to you as promptly as practicable, and in all events on or before the
last day of your taxable year following the taxable year in which the related
expense was incurred.  Any such reimbursements are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that you receive in one taxable year shall not affect the amount of such
benefits or reimbursements that you receive in any other taxable year.
21.         Miscellaneous.
(a)          Assignment and Assumption.  This Agreement is personal to you and
shall not be assignable by you otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by your legal representatives.  This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(b)          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
if sent via a national overnight courier service or by certified mail, return
receipt requested, postage prepaid, addressed to the parties as follows:
If to you, to:


Ira H. Raphaelson
to address on file with Human Resources
If to the Company, to:


Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Chairman and Chief Executive Officer
With a copy to:


Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: General Counsel
 
12

--------------------------------------------------------------------------------

 
or to such other address as any party shall request of the others by giving
notice in accordance with this Section.
 
(c)          Waiver of Provisions.  The failure of either party to insist upon a
strict performance of any of the terms or provisions of this Agreement or to
exercise any option, right, or remedy herein contained, shall not be construed
as a waiver or as a relinquishment for the future of such term, provision,
option, right, or remedy, but the same shall continue and remain in full force
and effect.  No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.
(d)          Severability; Integration.  If any provision of this Agreement
shall be declared void or unenforceable by any judicial or administrative
authority, the validity of any other provision and of the entire Agreement shall
not be affected thereby.  This Agreement constitutes the entire agreement
between the parties as of the date hereof and supersedes all previous agreements
and understandings between the parties with respect to the subject matter hereof
including the Existing Employment Agreement.
(e)         Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of Nevada applicable to contracts
made and to be performed within that State.
(f)          JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR YOUR EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.
(g)         Dispute Resolution.
(i)        You acknowledge and agree that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 18 or 19 herein
would be inadequate and, in recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.  In addition, and without limiting Section 19(e) hereof, the
Company shall be entitled to immediately cease paying any amounts remaining due
or providing any benefits to you pursuant to Sections 5(b), 5(c), 12 or 13 if
you have violated any provision of Section 18 or 19.  Any action to enforce
Sections 18 or 19 of this Agreement may be brought in any court of competent
jurisdiction.
(ii)       Any controversy or claim arising out of or related to any provision
of this Agreement other than Sections 18 or 19 shall be settled by final,
binding and non-appealable arbitration in Las Vegas, Nevada.  Subject to the
following provisions, the arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association (the “AAA”) then in
effect.  The arbitration shall be conducted by a panel of three arbitrators. 
One of the arbitrators shall be appointed by
 
 
13

--------------------------------------------------------------------------------

 
the Company, one shall be appointed by you and the third shall be appointed by
the first two arbitrators.  If the first two arbitrators cannot agree on the
third arbitrator within thirty (30) days of the appointment of the second
arbitrator, then the third arbitrator shall be selected from a list of seven
arbitrators selected by the AAA, each of whom shall be experienced in the
resolution of disputes under employment agreements for executive officers of
major corporations.  From the list of seven arbitrators selected by the AAA, one
arbitrator shall be selected by each party striking in turn with the party to
strike first being chosen by a coin toss.  Any award entered by the arbitrators
shall be final, binding and non-appealable and judgment may be entered thereon
by either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The remedial authority of the arbitrators shall be the same as, but no greater
than, would be the remedial power of a court having jurisdiction over the
parties and their dispute.  The parties shall share equally all of the fees of
the AAA and the arbitrators (if applicable).
(iii)      The reasonable legal fees and expenses of the prevailing party in any
dispute shall be paid or reimbursed by the losing party.  If there is no
prevailing party, then each party shall be responsible for its own fees and
expenses.
(iv)      The hearing and arbitration proceedings (as well as any resulting
judicial proceedings seeking to enforce or vacate any arbitration award) shall
be conducted in a confidential manner and both the conduct and the results of
the arbitration shall be kept confidential by the parties.  The arbitrators
shall be advised of the confidentiality of the proceedings and any award and
decision of the arbitrators shall be written in such a way as to protect the
confidentiality of personal information or information made (or recognized as)
confidential by this Agreement or recognized as confidential by any
confidentiality agreement.
(v)       In the event of litigation to secure provisional relief, or to
enforce, confirm or review an arbitration award under this Agreement, any such
court action shall be brought under seal to the extent permitted by the court in
order to maintain the confidentiality of the matter as well as the
confidentiality of the arbitration, the decision and award, any personal
information and the confidentiality of any information which any party is
required to keep confidential pursuant to this Agreement or any other agreement
involving the parties.  Each party to any such judicial action shall make every
effort in any pleadings filed with the court and in his or its conduct of any
court litigation to maintain the confidentiality of any personal information and
any information which any party is required to keep confidential pursuant to
this Agreement or any other agreement involving the parties.  To this end, the
court shall, inter alia, be informed of the confidentiality obligations of this
Agreement and shall be requested that the proceedings be heard privately, and
that any decision, opinion or order issued by the court be written in such a
manner as to protect the confidentiality of any information which is required to
be kept confidential pursuant to this Agreement or any other agreement involving
the parties.
(vi)      In the event of a dispute subject to this Section 21(g), the parties
shall be entitled to reasonable, but expedited discovery related to the claim
that is
 
 
14

--------------------------------------------------------------------------------

 
the subject of the dispute, subject to the discretion of the arbitrators.  Any
discovery agreed upon or authorized by the arbitrators shall be concluded prior
to the date set for the hearing.  In the event of a conflict between the
applicable rules of the AAA and the procedures set forth in this Section 21(g),
the provisions of this Section 21(g) shall govern.
(h)          Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(i)          No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
(j)          No Mitigation.  You shall not be required to mitigate the value of
any payments or benefits contemplated by this Agreement, nor shall any such
benefits be reduced from any earnings or benefits that you may receive from any
other source.
(k)         Survival.  Sections 18 and 19 shall survive and continue in full
force and effect in accordance with their terms notwithstanding the termination
of this Agreement and your employment for any reason.
[Rest of page left intentionally blank]
 
 
 
15

--------------------------------------------------------------------------------



(l)          Amendments.  This Agreement may not be amended, changed or modified
except by a written document signed by each of the parties to this Agreement.
(m)        Headings.  Section headings in this Agreement are included for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Agreement.
(n)        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.
Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to the Company.
 
 

  Very truly yours,                  LAS VEGAS SANDS CORP.                     
     
By: 
/s/ Sheldon G. Adelson  
   
 
Name:
Sheldon G. Adelson
     
Title:   
Chairman of the Board and       
 
Chief Executive Officer   

 
 
 

  LAS VEGAS SANDS CORP.                           
By: 
/s/ Sheldon G. Adelson  
   
 
Name:
Sheldon G. Adelson
     
Title:   
Chairman of the Board and       
 
Treasurer  

 
 
I hereby accept the terms of this
Agreement and agree to abide by the
provisions hereof:


/s/ Ira H. Raphaelson
 
Ira H. Raphaelson
 
 
 
 
      Dated:  18 February 16   

16

--------------------------------------------------------------------------------

 
EXHIBIT D
Defined Terms
The following terms are as provided in the Las Vegas Sands Corp. 2004 Equity
Plan (Amended and Restated) but are included herein for reference:
—
For purposes of this Exhibit D, “Company” means Las Vegas Sands Corp., a Nevada
corporation, and any successor thereto.

—
“Change in Control” shall be deemed to occur as defined in the Company’s Equity
Plan.

—
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

—
“Fair Market Value” on a given date means (i) if the Stock is listed on a
national securities exchange, the closing sale price reported as having occurred
on the primary exchange with which the Stock is listed and traded on such date,
or, if there is no such sale on that date, then on the last preceding date on
which such a sale was reported; (ii) if the Stock is not listed on any national
securities exchange but is quoted in an inter-dealer quotation system on a last
sale basis, the average between the closing bid price and ask price reported on
such date, or, if there is no such sale on that date, then on the last preceding
date on which a sale was reported; or (iii) if the Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation system on a
last sale basis, the amount determined by the Committee to be the fair market
value on such date based upon a good faith attempt to value the Stock accurately
and computed in accordance with applicable regulations of the Internal Revenue
Service.

—
“Related Party” means (i) any spouse, child, stepchild, sibling or descendant of
Adelson, (ii) any estate of Adelson or any person described in clause (i),
(iii) any person who receives a beneficial interest in the Company or any
Subsidiary from any estate described in clause (ii) to the extent of such
interest, (iv) any executor, personal administrator or trustee who hold such
beneficial interest in the Company or any Subsidiary for the benefit of, or as
fiduciary for, any person under clauses (i), (ii) or (iii) to the extent of such
interest, (v) any corporation, trust or similar entity owned or controlled by
Adelson or any person referred to in clause (i), (ii), (iii) or (iv) or for the
benefit of any person referred to in clause (i), or (vi) the spouse or issue of
one or more of the persons described in clause (i).

—
“Stock” means the Common Stock or such other authorized shares of stock of the
Company as the Committee may from time to time authorize for use under the Plan.

 
Ex. D-1

--------------------------------------------------------------------------------

EXHIBIT E
General Release and Covenant Not to Sue
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Ira. H. Raphaelson (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that letter agreement dated as of
February ___, 2016 (the “Letter Agreement”) by and among Executive, Las Vegas
Sands Corp. (“LVSC”), a Nevada corporation, and Las Vegas Sands LLC, a wholly
owned subsidiary of LVSC (together with LVSC, the “Company”) does hereby
covenant not to sue or pursue any litigation against, and waives, releases and
discharges the Company, its assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present shareholders, employees,
officers, directors, representatives and agents of any of them (collectively,
the “Company Group”), from any and all claims, demands, rights, judgments,
defenses, actions, charges or causes of action whatsoever, of any and every kind
and description, whether known or unknown, accrued or not accrued, that
Executive ever had, now has or shall or may have or assert as of the date of
this General Release and Covenant Not to Sue against the Company Group relating
to his employment with the Company or the termination thereof or his service as
an officer or director of any subsidiary or affiliate of the Company or the
termination of such service, including, without limiting the generality of the
foregoing, any claims, demands, rights, judgments, defenses, actions, charges or
causes of action related to employment or termination of employment or that
arise out of or relate in any way to the Age Discrimination in Employment Act of
1967 (“ADEA,” a law that prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release the Company from any
of its obligations to Executive under the Letter Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this General Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies.
Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof that is or may be initiated, prosecuted or maintained by
Executive or Executive’s heirs or assigns.  Executive understands and confirms
that Executive is executing this General Release and Covenant Not to Sue
voluntarily and knowingly, but that this General Release and Covenant Not to Sue
does not affect Executive’s right to claim otherwise under ADEA.  In addition,
Executive shall not be precluded by this General Release and Covenant Not to Sue
from filing a
 
 
 
Ex. E-1

--------------------------------------------------------------------------------

 
charge with any relevant Federal, state or local administrative agency, but
Executive agrees to waive Executive’s rights with respect to any monetary or
other financial relief arising from any such administrative proceeding.
In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release.  In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein.  Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above.  Nothing in this paragraph is intended to expand the scope of
the release as specified herein.
Executive hereby agrees that he shall not talk about or otherwise communicate to
any third parties in a malicious, disparaging or defamatory manner regarding the
Company Group or any aspect of his employment with the Company.  Further,
Executive hereby agrees that he shall not make or authorize to be made any
written or oral statement that may disparage or damage the reputation of the
Company Group.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State.  Any disputes arising under
or in respect of this General Release and Covenant Not to Sue shall be resolved
by arbitration pursuant to Section 21(g) of the Letter Agreement.
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this General
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this General Release and Covenant Not to Sue at
any time during the seven (7) days following the date on which this General
Release and Covenant Not to Sue has been signed by all parties to this General
Release and Covenant Not to Sue.  In order to cancel or revoke this General
Release and Covenant Not to Sue, Executive must deliver to the Chief Executive
Officer of the Company written notice stating that Executive is canceling or
revoking this General Release and Covenant Not to Sue.  If this General Release
and Covenant Not to Sue is timely cancelled or revoked, none of the provisions
of this General Release and Covenant Not to Sue shall be effective or
enforceable and the Company shall not be obligated to make the payments to
Executive or to provide Executive with the other benefits described in the
Letter Agreement and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
 
 
 
 
E-2

--------------------------------------------------------------------------------

 
Executive acknowledges and agrees that Executive has entered into this General
Release and Covenant Not to Sue knowingly and willingly and has had ample
opportunity to consider the terms and provisions of this General Release and
Covenant Not to Sue.
IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this ____ day of ____________, _________.
 
EXECUTIVE
 
           
 
 
 
 
Ira H. Raphaelson
 

 
 


 
E-3

--------------------------------------------------------------------------------